Citation Nr: 9931701	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include consideration under 
the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

In order to avoid potential prejudice to the veteran, a 
remand is required to correct a procedural defect that is 
essential for a proper appellate decision.  See 38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. § 19.9 (1999).  

The record reflects that the veteran moved after filing his 
February 1997 notice of disagreement.  A VA Form 119, Report 
of Contact, dated in September 1997 reflects that the veteran 
reported a change of address - 19463 Conway Spring Lane, 
Walnut, California.  At that time, the veteran requested a 
copy of the statement of the case that he had not received 
since he had moved 4 times in the past year.  In other 
correspondence to the RO dated in September 1997 to include 
his VA Form 9, the veteran utilized this new mailing address.  
He requested a personal hearing.  In June 1998, the RO mailed 
notice of the hearing to the new address of record.  The 
notice was returned to the RO by the United States Postal 
Service as undeliverable.  The veteran failed to report for 
the scheduled hearing in June 1998.  By a July 1998 Statement 
of Accredited Representation in an Appealed Case, the 
veteran's representative advanced the issue on appeal.  
Thereafter, the RO scheduled fee-basis examinations to 
evaluate the veteran's lung and back conditions.  The notices 
of the examinations dated in September 1998 were mailed to 
the previous address of record, the address of record as of 
February 1997 - 7550 Fillmore Drive, #C, Buena Park, 
California.  These notices were not returned to the RO as 
undeliverable by the United States Postal Service.  

In light of the fact that the RO corresponded with the 
veteran at the former address of record and that 
correspondence was not returned as undeliverable, the Board 
determines that the veteran should be given additional notice 
of the hearing at the former address of record - 7550 
Fillmore Drive, #C, Buena Park, California.  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:  

The RO should contact the veteran by mail 
at 7550 Fillmore Drive, #C, Buena Park, 
California 90620 to clarify whether the 
veteran still desires a personal hearing 
at the RO.  If the veteran desires a 
personal hearing, he should be scheduled 
for a hearing that, to the extent 
possible, accommodates any request he may 
have regarding time or date of 
appearance, and he should be advised of 
the hearing date.  All communications 
with the veteran and his representative 
regarding the scheduling of the personal 
hearing should be documented in the 
claims folder.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

